Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. US 11,093,528.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,093,528
1-20
1-20


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Presumptions under AIA  35 U.S.C. §112 (6th)

SUMMARY:

All claim limitations in this application have been interpreted under provisions of 35 U.S.C. §112 (6th) inasmuch as the claim language recites functions but not structures known in the field of computers for performing the claimed functions; however, the specification does recite adequate structure.

STATUTORY BASIS:

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

ANALYSIS:

Use of the word “means” (or “step for”) “means,” or “step for,” or by similar terms in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. Quoting MPEP 2181(I)(A):

Independent claim 20’s recites “means for…”

Additional explanation as well as precedent for the use of such grammatical equivalents is found in the recent 2019 USPTO §112 guidance, “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112,” at 84 Fed. Reg. 57 (1/7/2019), which states at p. 60:

“…in Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366, 1374 (Fed. Cir. 2015), the Federal Circuit determined that the term “compliance mechanism” is a means-plus-function limitation”

Therefore, it is presumed that “content management system” and “synched file sharing system” are both to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph.

Nonetheless, the presumption that pre-AIA  35 U.S.C. 112, sixth paragraph is invoked may be rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

However, the independent claim 20 recite functions, but sufficient structure, material, or acts are not found within the claim itself to entirely perform the recited functions.

Hence, the independent claim has been interpreted under provisions of 35 U.S.C. §112, sixth paragraph.


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17 and 18-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 14 and 20 specifically claim 1 recites "determining that an identifier within aggregated data is not a previously classified known identifier; parsing the results…; in response to determining that the plurality of the results have the common pattern associated with the classification, associating the classification with the identifier based on the common pattern.”. These limitations could be reasonably and practically performed by the human mind, for instance based on a given message or displayed text, a user can mentally parse the data and make determination if an identifier within the data was previously classified, has common patterns and associating the patterns with classification and identifiers. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “transmitting…” and “receiving results…”. At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 14 and 20 further recite “a computer program products comprising a computer readable storage medium storing computer usable program code”, user interface, a apparatus, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 10, 16 and 21   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-12 and 14-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “in response to determining that the plurality of the results do not have the common pattern and do not have one of a plurality of common patterns, associating the identifier with a classification made by a user in a graphical user interface for accessing the aggregated data” (claim 2), “displaying, to a different user, the classification made by the user and an indicator that the classification is a suggested classification” (claim 3), “wherein the indicator to the different user that the classification is a suggested classification comprises a confidence metric for the classification based on a score determined for the user that made the classification” (claim 4), “wherein the indicator to the different user that the classification is a suggested classification comprises a link to one or more sources confirming the classification made by the user, the one or more sources provided by the user to the graphical user interface” (claim 5), “providing the user a score based on the classification made by the user” (claim 6), “asymptotically reducing scores awarded to other users over time for classifying the same identifier already classified by the user” (claim 7), “proactively prompting the user to classify the identifier based on a history of previous classifications by the user.” (claim 9), “comprising displaying, to a different user, the classification and one or more links to at least one of the plurality of the results as one or more sources confirming the classification.” (claim 10), “wherein the results comprise internet search results and the method further comprises weighting the plurality of the results based on relative positions of the plurality of the results within the received results such that the common pattern is prioritized over one or more different patterns having a lower weighting than the common pattern.” (claim 11), “wherein the search interface of the server of the third party service provider comprises a hypertext transfer protocol interface and parsing the results comprises parsing text of a web page received from the server of the third party service provider.” (claim 12), “wherein the identifier comprises a name of an account for a plurality of users and the classification comprises a type of the account” (claim 13).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 13-17, 19-20 are similar to claims 1-7, 9-12 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
Claim 8 recites additional elements that would add significantly more to the abstract idea of determination made by the user for classification, and therefore if claim 8 and the interweaving claims were incorporated in the independent claims would overcome the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2016/0239559)  in view of Cox et al. (US 2013/0254787 ) further in view of  Alonso et al. (US 2017/0249388)

1. Morimoto teaches, A method comprising:
determining that an identifier within data is not a previously classified known identifier (paragraph [0100] – determining classification information from partial voice data);
receiving results associated with the identifier (Abstract, classification scores are received);
parsing the results to determine whether a plurality of the results have a common pattern associated with a classification and in response to determining that the plurality of the results have the common pattern associated with the classification, associating the classification with the identifier based on the common pattern (Paragraph [0100]-[0101] – pattern matching to classified the unclassified segment of data);
Morimoto does not teach or disclose aggregated data and a server of a third party service provider and transmitting the identifier to a search interface.
However, Cox teaches, aggregated data (Paragraph [0098]) and a server of a third party service provider (Paragraph [0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Morimoto’s invention to aggregated data by providing the data to a third party as taught by Cox, because both Morimoto and Cox are in the same field of endeavor of identifying and classifying data.
However, Alonso teaches, transmitting the identifier to a search interface (Fig 2, Fig 4 – teaches identifiers on the user interface for classifying documents).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Morimoto’s invention to determine experts as taught by Alonso, because both Morimoto and Alonso are in the same field of endeavor of identifying and classifying data. 

2.    Morimoto teaches, The method of claim 1, further comprising, in response to determining that the plurality of the results do not have the common pattern and do not have one of a plurality of common patterns, associating the identifier with a classification made by a user in a graphical user interface for accessing the aggregated data (Abstract Paragraphs [100]-[101] – teaches identifying common patterns and associated a user for classification).

3.  Alonso teaches, The method of claim 2, further comprising, displaying, to a different user, the classification made by the user and an indicator that the classification is a suggested classification (Abstract and Paragraph [0017] & [0025] – classifying experts based on confidence levels).

4.    Alonso teaches,  The method of claim 3, wherein the indicator to the different user that the classification is a suggested classification comprises a confidence metric for the classification based on a score determined for the user that made the classification (Fig 6: 606, 698 – teaches generating a score for topics in view of a user, wherein multiple users are working on a topic).

5.    Alonso teaches, The method of claim 3, wherein the indicator to the different user that the classification is a suggested classification comprises a link to one or more sources confirming the classification made by the user, the one or more sources provided by the user to the graphical user interface (fig 6: 608, Fig 7: 710, 712, 714 and 716 – teaches classification links to collection of topics).

6.   Alonso teaches, The method of claim 2, further comprising providing the user a score based on the classification made by the user (Abstract).

7.    Alonso teaches, The method of claim 6, further comprising asymptotically reducing scores awarded to other users over time for classifying the same identifier already classified by the user (Paragraph [0023] – teaches ranking and scoring a user to determine if the user will be an expert).

8.   Alonso teaches, The method of claim 2, further comprising one or more of blocking the user from at least a subset of subsequent participation within the graphical user interface and lowering a score of the user, in response to determining that the classification made by the user is inaccurate (Paragraph [0023] – if a user does not become an expert then they will be blocked from classifying, wherein the ranking/scoring determines how the user has classified previously)

9.    Alonso teaches, The method of claim 2, further comprising proactively prompting the user to classify the identifier based on a history of previous classifications by the user (Fig 6:606, Alonso).

10.    Alonso teaches, The method of claim 1, further comprising displaying, to a different user, the classification and one or more links to at least one of the plurality of the results as one or more sources confirming the classification (Fig 7: 706, 708, 710, 712 and 714. – teaches determine plurality of users to become expert in a resource)

11.    Morimoto teaches, The method of claim 1, wherein the results comprise internet search results and the method further comprises weighting the plurality of the results based on relative positions of the plurality of the results within the received results such that the common pattern is prioritized over one or more different patterns having a lower weighting than the common pattern (Paragraph [0100] -  teaches classifying the voice mail based on the position of the data in the voice data).

12.    Alonso teaches, The method of claim 1, wherein the search interface of the server of the third party service provider comprises a hypertext transfer protocol interface and parsing the results comprises parsing text of a web page received from the server of the third party service provider (Fig 7 – requires the social network to parsing data that the user is ingesting to determine and identifying topics in a web page, (social media), Alonso).

13.   Alonso teaches, The method of claim 1, wherein the identifier comprises a name of an account for a plurality of users and the classification comprises a type of the account (Paragraph [0024] – account type).

Claims 14-20 are similar to claims -13 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159